Pebcy C. Stoddabt, J.
Application granted. The petitioner in seeking a variance of an area requirement is not required to show a special hardship but merely practical difficulties (Matter of Village of Bronxville v. Francis, 1 AD 2d 236, affd. 1 N Y 2d 839; see, also, Matter of Corrado v. Griffin (N. Y. L. J., Dec. 4, 1956, p. 13, col. 1), and Matter of Schaefer v. Griffin (N. Y. L. J., Dec. 4, 1956, p. 12, col. 8). Here, the property owner or his vendee may not be deprived of the right to build a dwelling on the 40 by 100 foot plot merely because the first has no *298intention of building and the second is purchasing the property with knowledge of the area restrictions (Matter of 293 North Broadway Corp. v. Lange, 282 App. Div. 1056; Matter of Hickox v. Griffin, 274 App. Div. 792). The determination of the respondent board in refusing to grant the variance requested was clearly unreasonable.
Settle order on notice.